Memorandum Opinion
This equity action seeks to compel the defendant to turn over the proceeds of two joint bank accounts and other property to the estate of Daniel J. Cronin. The joint accounts were created by deceased during his lifetime and became the property of the defendant as survivor on his death. RSA 384:28; In re Wszolek Estate, 112 N.H. 310, 295 A.2d 444 (1972); see Boucher v. Johnson, 117 N.H. 343, 373 A.2d 349 (1977).
The Master (Robert A. Carignan, Esq.) found that the plaintiff failed to prove that the defendant induced the deceased to change *1061his bankbook by fraud or undue influence, that the deceased changed his bankbook knowingly, and that a joint account with rights of survivorship was what he intended. The master recommended judgment for the defendant. The report was approved by Cann, J., who transferred plaintiff’s exceptions.
The credibility of the witnesses was for the trial court and the evidence did not compel a different result. New Bradford Co. Inc. v. Meunier, 117 N.H. 774, 378 A.2d 748 (1977).

Exceptions overruled.